NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   11-SEP-2020
                                                   08:01 AM



                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                 ILAI F. LUAMANU, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CRIMINAL NO. 1PC161001333)


                       SUMMARY DISPOSITION ORDER
     (By:    Leonard, Presiding Judge, Chan and Wadsworth, JJ.)

            Defendant-Appellant Ilai F. Luamanu (Luamanu) appeals
from the July 12, 2018 Judgment of Conviction and Sentence,
entered by the Circuit Court of the First Circuit (circuit
court).1    Plaintiff-Appellee State of Hawai#i (State) charged
Luamanu with Murder in the Second Degree, in violation of Hawaii
Revised Statutes (HRS) §§ 707-701.5 (2014) and 706-656 (2014).
After a jury trial, Luamanu was convicted of the lesser included
offense of Manslaughter, in violation of HRS § 707-702 (2014).
            Luamanu asserts three points of error on appeal: (1)
the circuit court erred in precluding the defense from
cross-examining a prosecution witness as to his pending felony
charges and cross-examining the investigating detective as to the

      1
            The Honorable Shirley M. Kawamura presided over the jury trial and
entered the Judgment of Conviction and Sentence. The Honorable Paul B.K. Wong
presided over various pretrial proceedings.
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


prior criminal history of multiple witnesses and potential
witnesses; (2) the jury instruction on self-defense was
prejudicially erroneous; and (3) there was insufficient evidence
that Luamanu was the person who stabbed the decedent.
             Upon careful review of the record and briefs submitted
by the parties and having given due consideration to the
arguments and issues they raise, as well as the relevant legal
authority, we resolve Luamanu's points of error as follows.
A.     Exclusion of Evidence
             Luamanu argues that the circuit court erred in
precluding the defense from cross-examining a prosecution witness
as to his pending felony charges and cross-examining the
investigating detective as to the prior criminal history of
multiple witnesses and potential witnesses.
                    As a general rule, the appellate court reviews
             evidentiary rulings for abuse of discretion. However, when
             there can only be one correct answer to the admissibility
             question, or when reviewing questions of relevance under
             Hawai#i Rules of Evidence (HRE) Rules 401 and 402, the
             appellate court applies the right/wrong standard of review.
             The trial court's determination that the proffered evidence
             is probative of bias, interest or motive is reviewed under
             the right/wrong standard.

State v. Acacio, 140 Hawai#i 92, 98, 398 P.3d 681, 687 (2017)
(block quote format altered) (brackets, quotation marks, and
citations omitted).
                   Under the confrontation clauses of the Hawai #i and
             United States Constitutions, a defendant has the right to
             confront adverse witnesses, and a violation of this right is
             subject to the harmless beyond a reasonable doubt standard.
             State v. Balisbisana, 83 Hawai#i 109, 113-114, 924 P.2d
1215, 1219-20 (1996). Under this standard, we must
             "determine whether there is a reasonable possibility that
             the error complained of might have contributed to the
             conviction." Id. at 114, 924 P.2d at 1220.

State v. White, 92 Hawai#i 192, 198, 990 P.2d 90, 96 (1999).
             Luamanu first asserts that the circuit court erred in
precluding the defense from cross-examining Ian Roy Meyers
(Meyers), a prosecution witness, as to his criminal record for
purposes of showing bias, interest, and motive to testify
falsely.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          HRE Rule 609.1 (2016) provides:
                Rule 609.1 Evidence of bias, interest, or motive.
          (a) General rule. The credibility of a witness may be
          attacked by evidence of bias, interest, or motive.

                (b) Extrinsic evidence of bias, interest, or motive.
          Extrinsic evidence of a witness' bias, interest, or motive
          is not admissible unless, on cross-examination, the matter
          is brought to the attention of the witness and the witness
          is afforded an opportunity to explain or deny the matter.

The supreme court has established that "bias, interest, or motive
is always relevant under HRE Rule 609.1."        State v. Levell, 128
Hawai#i 34, 40, 282 P.3d 576, 582 (2012) (emphasis in original)
(brackets omitted) (quoting State v. Estrada, 69 Haw. 204, 220,
738 P.2d 812, 823 (1987)).     "[T]he appropriate inquiry is whether
the trier of fact had sufficient information from which to make
an informed appraisal of the witness's motives and bias." Id.
(citing Balisbisana, 83 Hawai#i at 116, 924 P.2d at 1222).
          On June 24, 2016, Meyers was charged with the felony of
burglary in the second degree.      The incident in the case before
us occurred on August 7, 2016, and Luamanu was indicted on
August 17, 2016.   On January 10, 2017, Luamanu filed a notice of
intent to use evidence of Meyers's pending criminal charge at
trial.   On January 18, 2017, the State filed Motion in Limine #3,
seeking, inter alia, to preclude evidence of Meyers's pending
criminal charge.   Meyers entered a no contest plea to his
burglary charge on March 21, 2017, and was sentenced to four
years of probation on June 6, 2017.      On December 26, 2017, the
circuit court in this case filed an order granting the State's
Motion in Limine #3 in part to exclude all evidence of Meyers's
criminal record.   On April 24, 2018, the circuit court orally
denied Luamanu's motion to reconsider its ruling to exclude
evidence of Meyers's criminal record.       Luamanu's trial began on
April 30, 2018, and Meyers testified as a prosecution witness on
May 1, 2018.
          The Hawai#i Supreme Court and this court have held that
a complaining witness can be cross-examined about pending


                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


criminal charges for purposes of showing motive or bias.              See
State v. Brown, 145 Hawai#i 56, 61-62, 446 P.3d 973, 978-79
(2019) (holding that the trial court erred in barring
cross-examination as to complaining witness's pending charges
arising from the same incident, and her supervised probation
status resulting from a previous assault conviction);
Balisbisana, 83 Hawai#i at 116-17, 924 P.2d at 1222-23 (holding
that the trial court erred in precluding cross-examination
regarding complaining witness's conviction of harassing defendant
because, absent such evidence, the jury lacked information
necessary to appraise witness's bias against defendant and motive
to fabricate charges against him); State v. Sabog, 108 Hawai#i
102, 112, 117 P.3d 834, 844 (App. 2005) (holding that a
complaining witness's pending sentencing in two other criminal
matters was relevant and probative of a potential bias or motive
for testifying in favor of the State).          Similarly, the United
States Supreme Court has held that a defendant may question a
prosecution witness about the witness's pending probation status
to explore the possible biases, prejudices, or motives of the
witness.   Davis v. Alaska, 415 U.S. 308, 316-18 (1974).
           Here, the circuit court precluded Luamanu from
cross-examining Meyers about his pending criminal charge because
it concluded that the charge was not for a crime that involved
dishonesty and use of such evidence was not allowed under HRE
Rules 608 (2016)2 and 403 (2016)3.        We conclude that this was

     2
           HRE Rule 608 provides:

                 Rule 608 Evidence of character and conduct of witness.
           (a) Opinion and reputation evidence of character. The
           credibility of a witness may be attacked or supported by
           evidence in the form of opinion or reputation, but subject to
           these limitations:

                 (1)   The evidence may refer only to character for
                       truthfulness or untruthfulness, and

                 (2)   Evidence of truthful character is admissible only
                       after the character of the witness for
                       truthfulness has been attacked by opinion or
                       reputation evidence or otherwise.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


error.
            Meyers had a pending criminal charge when the incident
in this case occurred and the case was initiated.              Meyers pleaded
no contest and was sentenced to probation prior to the beginning
of Luamanu's trial.      When he testified for the prosecution in
this case, Meyers was on probation and was subject to revocation
or modification of his probation.          Under these circumstances,
information about his probation status could have served as a
basis for the jury to conclude that Meyers was biased or had
motivation to testify in favor of the State, pursuant to HRE Rule
609.1.    See Davis, 415 U.S. at 316-18.         Without allowing such
cross-examination, the jury did not have "sufficient information
from which to make an informed appraisal of the witness's motives
and bias."    Levell, 128 Hawai#i at 40, 282 P.3d at 582.             The
circuit court therefore erred in precluding Luamanu from
cross-examining Meyers about his criminal charge and probation
status.
            Luamanu asserts that the error in precluding such
cross-examination was not harmless beyond a reasonable doubt


                  (b) Specific instances of conduct. Specific instances
            of the conduct of a witness, for the purpose of attacking the
            witness' credibility, if probative of untruthfulness, may be
            inquired into on cross-examination of the witness and, in the
            discretion of the court, may be proved by extrinsic evidence.
            When a witness testifies to the character of another witness
            under subsection (a), relevant specific instances of the other
            witness' conduct may be inquired into on cross-examination but
            may not be proved by extrinsic evidence.

                  The giving of testimony, whether by an accused or by any
            other witness, does not operate as a waiver of the witness'
            privilege against self-incrimination when examined with
            respect to matters which relate only to credibility.
     3
            HRE Rule 403 provides:

                  Rule 403 Exclusion of relevant evidence on grounds of
            prejudice, confusion, or waste of time. Although relevant,
            evidence may be excluded if its probative value is
            substantially outweighed by the danger of unfair prejudice,
            confusion of the issues, or misleading the jury, or by
            considerations of undue delay, waste of time, or needless
            presentation of cumulative evidence.


                                       5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


because Meyers "provided testimony on the events prior to the
stabbing and effectively exculpated the two Samoan males that had
been at his apartment[.]"      The State responds that any error was
harmless beyond a reasonable doubt because Meyers's testimony was
cumulative of and corroborated by other evidence and testimony.
We agree with the State that the error was harmless beyond a
reasonable doubt.
                 A trial court's denial of a defendant's constitutional
           right to impeach a witness for bias, motive, or interest is
           subject to the harmless beyond a reasonable doubt standard.
           Acacio, 140 Hawai#i at 98, 398 P.3d at 687. This standard
           is applied by "examin[ing] the record and determin[ing]
           whether there is a reasonable possibility that the error
           complained of might have contributed to the conviction."
Id. Factors determinative of whether a violation of the
           constitutional right to impeach might have contributed to
           the conviction include: "the importance of the witness'
           testimony in the prosecution's case, whether the testimony
           was cumulative, the presence or absence of evidence
           corroborating or contradicting the testimony of the witness
           on material points, the extent of cross-examination
           otherwise permitted, and, of course, the overall strength of
           the prosecution's case." Levell, 128 Hawai #i at 42, 282
P.3d at 584 (quoting Balisbisana, 83 Hawai #i at 117, 924
P.2d at 1223).

Brown, 145 Hawai#i at 62, 446 P.3d at 979.
           Upon review of Meyers's testimony, we conclude that
Meyers's credibility was not important to the outcome of the
case.   Contrary to Luamanu's assertion, Meyers did not
"effectively exculpate[] the two Samoan males" that were at his
apartment prior to the incident.         Luamanu does not specify which
part of Meyers's testimony "effectively exculpated" these
individuals.   Based on our review of the record, the only time
Meyers mentioned the two Samoan males was on cross-examination,
when Meyers confirmed that two Samoan males, one with a white
t-shirt and one with a gray t-shirt, hat, and ponytail, came to
his apartment.    The man with the gray t-shirt, whose name Meyers
did not know, went upstairs to Meyers's apartment to talk about a
car that was stolen.     Upon hearing a "ruckus," Meyers and the man
in the gray t-shirt went outside.        The man in the gray t-shirt,
who had walked ahead of Meyers, headed in the direction of the


                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Foodland on Kinau Street while the decedent and Luamanu were
running around a vehicle.   Meyers did not mention the whereabouts
of the man in the gray t-shirt after that point and did not
mention at all the whereabouts of the man in the white t-shirt.
Meyers's testimony therefore did not "effectively exculpate[]"
the two Samoan males.   Furthermore, a surveillance video
recording of the parking lot on the corner of Makiki Street and
Kinau Street, entered in evidence as State's Exhibit 85,
corroborated Meyers's testimony that the man in the gray t-shirt
was initially walking eastbound on Kinau Street when Meyers saw
Luamanu chasing the decedent.
           Luamanu also maintains that Meyers's testimony covered
moments where "there was a gap or omission in the surveillance
footage" but does not specify what part of Meyers's testimony did
so.   Naturally, because the surveillance footage was obtained
from various cameras at different locations around the vicinity
of the incident, there were moments that are unaccounted for in
the surveillance footage.   Based on our review, however, Meyers's
testimony did not provide any material information that was not
reflected in the footage or other witness testimony.
           The material portions of Meyers's testimony established
that: Luamanu chased the decedent around a vehicle in the Makiki
Liquor Store parking lot on the corner of Makiki Street and Kinau
Street, and then down Makiki Street toward South Beretania
Street; at one point, Luamanu made a throwing or punching motion
with his arm while chasing the decedent but Meyers could not see
if any physical contact was made; Meyers could not see if Luamanu
had anything in his hand; moments later, the decedent, returning
from the direction he and Luamanu had run, stumbled into the
street while holding his side; and there were multiple bystanders
but no other person was involved in the chase.     Meyers's
testimony was corroborated by the surveillance footage and
testimony from other witnesses, most notably, that of Elijah
Davenport, who had been driving on Makiki Street at the time.

                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


The only portion of Meyers's testimony that was not corroborated
by other testimony or evidence pertained to his actions prior to
hearing the "ruckus" and going outside of his apartment, which
was immaterial to the case.      Accordingly, the circuit court's
error in precluding Luamanu from cross-examining Meyers as to his
criminal charge and probation status was harmless beyond a
reasonable doubt.
          Luamanu also asserts that the circuit court erred in
precluding the defense from cross-examining Lieutenant Brandon
Nakasato (Lt. Nakasato)4 as to the criminal histories of Meyers
and three other witnesses to the incident.          Luamanu contends that
the criminal histories were relevant to question Lt. Nakasato as
to why he failed to investigate the witnesses as possible
suspects and to thus challenge whether the Honolulu Police
Department conducted a full and fair investigation.
          Luamanu relies on HRE Rule 404(b) (2016), which
provides, in relevant part:
          Evidence of other crimes, wrongs, or acts is not admissible
          to prove the character of a person in order to show action
          in conformity therewith. It may, however, be admissible
          where such evidence is probative of another fact that is of
          consequence to the determination of the action, such as
          proof of motive, opportunity, intent, preparation, plan,
          knowledge, identity, modus operandi, or absence of mistake
          or accident.

          Luamanu argues that he did not intend to present
evidence of the criminal records of these other individuals as
propensity evidence, as barred by HRE Rule 404(b).            Rather, he
maintains that the evidence should have been allowed under the
exception in HRE Rule 404(b) for evidence that is "probative of
another fact that is of consequence to the determination of the
action"--the other fact that is of consequence in this case being
the thoroughness of Lt. Nakasato's investigation.            As the State
points out, Luamanu's theory appears to suggest that if an
individual had a criminal history, his or her mere proximity to a


     4
          At the time of the incident, Lt. Nakasato was a detective.

                                     8
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


crime, without more, is reason enough for that individual to be
considered a suspect in the investigation of the crime.             Such
evidence would be speculative without demonstration of further
relevance.
             The criminal records of these individuals would have
been relevant to the thoroughness of Lt. Nakasato's investigation
if the criminal records of the individuals made it more or less
probable that Lt. Nakasato's investigation was incomplete.                See
HRE Rule 401 (2016).       The only way such evidence would make it
more probable that Lt. Nakasato conducted an incomplete
investigation is if the criminal records of the other individuals
somehow implicated them in the crime at hand so as to be
considered suspects.       Luamanu did not provide any connection
between the prior criminal records of the other individuals and
the crime in this case beyond mere speculation based on their
criminal histories.
             Furthermore, Luamanu asserts that this evidence was
"necessary and crucial to the theory of the defense" and without
it, Luamanu "was not able to adequately confront [Lt.] Nakasato."
We disagree.     Luamanu was free to question Lt. Nakasato about the
thoroughness of his investigation and the process by which he
ruled out suspects without mentioning the criminal records of
these other individuals.       Nothing in the record indicates that
Luamanu was deprived of a full defense.
B.     Jury Instructions
             Luamanu next argues that the jury instruction on
self-defense was prejudicially erroneous and misleading.             Luamanu
did not object to this instruction at trial and we review this
issue for plain error and whether any error was harmless beyond a
reasonable doubt.      See State v. Nichols, 111 Hawai#i 327, 337,
141 P.3d 974, 984 (2006).
             The jury instruction on self-defense provided, in
relevant part, as follows:
                  Self-defense is a defense to the charges of Murder in


                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          the Second Degree, and [its] included offenses . . . .
          Self-defense involves consideration of two issues. First,
          you must determine whether the defendant did or did not use
          "deadly force." Second, you must determine whether the
          force used was justified. The burden is on the prosecution
          to prove beyond a reasonable doubt that the force used by
          the defendant was not justified. If the prosecution does
          not meet its burden, then you must find the defendant not
          guilty.

                The first issue is: Did the defendant use "deadly
          force?"

                "Deadly Force" means force which the defendant uses
          with the intent of causing, or which he knows to create a
          substantial risk of causing, death or serious bodily injury.

                "Force" means any bodily impact, restraint, or
          confinement, or the threat thereof.

                Serious bodily injury means bodily injury which
          creates a substantial risk of death or which causes serious
          permanent disfigurement, or protracted loss or impairment of
          the function of any bodily member or organ.

                If you determine that the defendant used "deadly
          force," then you are to proceed to the section in this
          instruction entitled "Deadly Force Used." If you determine
          that the defendant did not use "deadly force," then you are
          to proceed to the section in this instruction entitled
          "Deadly Force Not Used." You must then follow the law in
          the applicable section to determine the second issue, which
          is whether the force used by the defendant was justified.

          Luamanu asserts that the instruction was prejudicially
erroneous and misleading because it failed to clarify that the
prosecution was required to prove that the defendant used "deadly
force" beyond a reasonable doubt.       Luamanu maintains that the
instructional error was not harmless because the jury "may have
evaluated Luamanu's actions as 'deadly force' without requiring
that the State prove he used 'deadly force' beyond a reasonable
doubt."
          The Hawai#i Supreme Court addressed a similar issue in
State v. Matuu, 144 Hawai#i 510, 445 P.3d 91 (2019).             In Matuu,
similar to here, the supreme court reviewed for error a
self-defense instruction that did not require the jury to
unanimously find beyond a reasonable doubt that the defendant
used "deadly force." Id. at 517-18, 445 P.3d at 98-99.           The
court noted that the jury in that case was first instructed on


                                   10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the elements of assault in the first degree (as a lesser included
offense of the charged offense of murder in the second degree)
which required the jury to find beyond a reasonable doubt that
(1) the defendant caused serious bodily injury to the victim and
(2) the defendant did so intentionally or knowingly. Id. at 518,
445 P.3d at 99.    The court held that the elements of assault in
the first degree inherently require a finding that the defendant
used "deadly force," which was defined as "force which the
defendant uses with the intent of causing, or which he knows to
create a substantial risk of causing, death or serious bodily
injury." Id.   Thus, the jury's conviction of the defendant of
assault in the first degree necessarily entailed that the jury
unanimously found beyond a reasonable doubt that the defendant
used deadly force and the supreme court held that there was no
basis for the defendant's concern that the jury might not have
unanimously determined beyond a reasonable doubt that he used
deadly force. Id.
           Here, the jury was instructed on the lesser included
offense of manslaughter, which required that the jury find beyond
a reasonable doubt that (1) Luamanu caused the death of the
decedent and (2) he did so recklessly.     The jury was further
instructed that "[a] person acts recklessly with respect to his
conduct when he consciously disregards a substantial and
unjustifiable risk that the person's conduct is of the specified
nature."   Accordingly, in order to convict Luamanu of
manslaughter, the jury was required to find beyond a reasonable
doubt that Luamanu knew there was a substantial and unjustifiable
risk that his conduct could cause the decedent's death and that
Luamanu consciously disregarded that risk.     See State v.
Schnabel, 127 Hawai#i 432, 450 n.33, 279 P.3d 1237, 1255 n.33
(2012) (noting that in order to prove the requisite reckless
state of mind as an element of the manslaughter offense, the
prosecution was required to prove that defendant knew there was a
substantial and unjustifiable risk that his conduct could cause

                                 11
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the death of another person and that defendant consciously
disregarded that risk).        Like the elements of assault in the
first degree in Matuu, the elements of manslaughter inherently
require a finding that the defendant used "deadly force," or
"force which the defendant uses with the intent of causing, or
which he knows to create a substantial risk of causing, death or
serious bodily injury."        (Emphasis added.)     Thus, Luamanu's
manslaughter conviction establishes that the jury found beyond a
reasonable doubt that the defendant used deadly force.              Any
alleged error with respect to the self-defense instruction was
therefore harmless beyond a reasonable doubt.
C.     Sufficiency of Evidence
             Luamanu asserts that there was insufficient evidence to
support his conviction because there was no evidence that
directly established that Luamanu stabbed the decedent.
             Appellate courts review the sufficiency of the evidence
at trial for "substantial evidence."          State v. Kalaola, 124
Hawai#i 43, 49, 237 P.3d 1109, 1115 (2010).           Substantial evidence
in this context is defined as "credible evidence which is of
sufficient quality and probative value to enable a person of
reasonable caution to support a conclusion." Id.   Evidence
adduced in the trial court must be considered in the strongest
light for the prosecution when the appellate court passes on the
legal sufficiency of such evidence to support a conviction.
State v. Batson, 73 Haw. 236, 248, 831 P.2d 924, 931 (1992).
             Luamanu is correct in his assertion that there was no
direct evidence establishing that Luamanu stabbed the decedent.
             It is a basic rule, however, that guilt in a criminal case
             may be proved beyond a reasonable doubt on the basis of
             reasonable inferences drawn from circumstantial evidence.
             No greater degree of certainty is required where a
             conviction is based solely on circumstantial evidence rather
             than on direct evidence.

State v. Bright, 64 Haw. 226, 228, 638 P.2d 330, 332 (1981)
(citations omitted).
             Witness testimony establishes that Luamanu was chasing

                                      12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


after the decedent in the general vicinity of the incident.        The
decedent, followed by Luamanu, eventually went down Makiki Street
where they were out of the view of witnesses.      The surveillance
footage confirms such testimony.       The surveillance footage also
depicts Luamanu returning from the direction he had been chasing
the decedent, followed shortly by the decedent holding the left
side of his body.     Witness testimony establishes that the
decedent eventually stumbled onto the road and across the street
while bleeding profusely until he was eventually helped by the
witness.    There was no evidence that any other individual was
involved in the chase down Makiki Street.       The medical examiner
testified that the decedent's cause of death was a stab wound to
the lower left chest area.
            The circumstantial evidence is of sufficient quality
and probative value to enable the jury to make reasonable
inferences in determining that Luamanu recklessly caused the
death of the decedent.     See HRS § 707-702.   Accordingly, there
was substantial evidence to support Luamanu's conviction for
manslaughter.
            Based on the foregoing, we affirm the Circuit Court of
the First Circuit's July 12, 2018 Judgment of Conviction and
Sentence.
            DATED:   Honolulu, Hawai#i, September 11, 2020.


On the briefs:
                                        /s/ Katherine G. Leonard
Sonja P. McCullen,                      Presiding Judge
for Plaintiff-Appellee.

Carmel A. Lui-Kwan,                     /s/ Derrick H. M. Chan
for Defendant-Appellant.                Associate Judge


                                        /s/ Clyde J. Wadsworth
                                        Associate Judge




                                  13